Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to communication filed on 7/23/2019.
Claims 7-11 are presented for examination.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2019 is being considered by the examiner. 

Drawings
The drawings received on 7/23/2019 are accepted.

Specification
The specification filed on 7/23/2019 has been accepted.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

A dependent claim may refer to any preceding independent claim.  Dependent claims 8 and 11 dependent from cancelled claims 1 and 3 and therefore not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims recite the limitation "the financial card's usage status” and “the usage”.  There is insufficient antecedent basis for these limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an 

Claim 9 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nelsen et al. (U.S. Patent Publication No. 2012/0323787, referred to as Nelsen).

Regarding claim 9, Nelsen teaches a financial card for use in conducting a financial transaction, the card comprising: a data storage device; and data that is stored visually or electronically within the data storage device of the financial card to be read by a merchant point of sale system in conducting a financial transaction, the data including at least one character that indicates the usage Preliminary Amendment Page 4 of 5 of a secure transaction process in order to process financial aspects of the transaction, the data also including additional data that is sufficient to conduct a financial transaction including the usage of a network to process financial aspects of the transaction, (by using a periodic authentication and selective enablement system, use of the virtual card may be quickly turned “on” and “off” without deactivating the virtual card, thereby enhancing the security of the virtual card when compared to plastic gift cards which remain in an enabled state subsequent to activation. In other words, an activated virtual card may be first validated by the periodic authentication feature of the system, and then enabled for a period of time coinciding with a virtual card transaction. In this way, use of the stored value of the virtual card is disabled immediately before and after the virtual card transaction by the selective enablement feature of the system, [0079, 0085].) (enablement module may automatically toggle the virtual card from the disabled state to the enabled state. In this way, the user may “open” the virtual card for use by selecting the card on their display, and through such action the card may be automatically enabled, [0080], card service provider 18 may be a third party stored value system or a module or software component of the goods and services system's existing POS system created or used by the goods and services system to track the virtual card services on behalf of the goods and services system. A goods and services system's POS Provider may be software, hardware, and/or other devices configured to process goods and services transactions at a location. Often times the POS may have a module or built in capability, thus making the POS System also a “Card Service Provider”, [0040]. Further, Nelsen teaches the virtual card manager may include an integration connection engine 52 configured to communicatively link the virtual card manager with at least one card service provider 18 (and/or a goods and services system) via an API or other software communication standard included in the card service provider, [0048], the conversion engine may be part of at least one of these components, such as part of the virtual card manager and/or reside in whole or in part on one or more of the user computing device, the card service provider.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelsen et al. (U.S. Patent Publication No. 2012/0323787, referred to as Nelsen), in view of Fernandes (U.S. Patent No. 2006/0000900, referred to as Fernandes).

Regarding claims 7 and 10, Nelsen teaches authorizing a financial card transaction at a merchant point of sale system, comprising: a reader for reading a financial card of the type that includes visual or electronic data that is stored within a data storage device of the financial card to be read by the reader in conducting a financial card transaction with a merchant, 
the financial transaction is conducted from the location remote from the merchant point of sale system, (the virtual card engine may be executed on a computing device or a remote Internet server, [94]),
changing the financial card's usage status within the merchant point of sale system from an on position to an off position as a result of a step of reading data, as a result of a step of reading data under certain conditions and if the financial card's usage status is in an on position at a time of financial card reading. (by using a periodic authentication and selective enablement system, use of the virtual card may be quickly turned “on” and “off” without deactivating the virtual card, thereby enhancing the security of the virtual card when compared to plastic gift cards which remain in an enabled state subsequent to activation. In other words, an activated virtual card may be first validated by the periodic authentication feature of the system, and then enabled for a period of time coinciding with a virtual card transaction. In this way, use of the stored value of the virtual card is disabled immediately before and after the virtual card transaction by the selective enablement feature of the system, [0079, 0085].) (enablement module may automatically toggle the virtual card from the disabled state to the enabled state. In this way, the user may “open” the virtual card for use by selecting the card on their display, and through such action the card may be automatically enabled, [0080].)
Examiner notes that card service provider 18 may be a third party stored value system or a module or software component of the goods and services system's existing POS system created or used by the goods and services system to track the virtual card services on behalf of the goods and services system. A goods and services system's POS Provider may be software, hardware, and/or other devices configured to process goods and services transactions at a location. Often times the POS may have a module or built in capability, thus making the POS System also a “Card Service Provider”, [0040]. Further, Nelsen teaches the virtual card manager may include an integration connection engine 52 configured to communicatively link the virtual card manager with at least one card service provider 18 (and/or a goods and services system) via an API or other software communication standard included in the card service provider, [0048], the conversion engine may be part of at least one of these components, such as part of the virtual card manager and/or reside in whole or in part on one or more of the user computing device, the card service provider.
Nelsen substantially discloses the claimed invention, however, does not explicitly disclose merchant point of sale system that is operatively connected with the reader and that is electronically connected with a network for processing of the financial card transaction, the merchant point of sale system also including software or firmware coded within the merchant point of sale system for changing the financial card's usage status within the merchant point of sale system. Nelsen teaches the authentication rules merchant may be able to over-ride the disabled state if additional identification is provided, [0046].
However, Fernades teaches based upon data types received and recognized from the coalition card, the processor is configured to negotiate a particular financial transaction with the card holder according to preferences..when the coalition card 2102 is presented at a point of sale, the reader and the card can collaborate in a series of queries to determine the account to be used for that particular transaction and for that particular location. The processor may recognize and honor both a transaction type of the open-loop variety, and a transaction type of the closed-loop variety. Accordingly, the processor may be configured according to user preferences or merchant preferences, or a combination of both merchant preferences and user preferences, to automatically employ the closed-loop account data over the open-loop account data..the transaction type could be decided by collaboration according to predefined preferences stored in the card and/or reader, [0207].
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the method of Nelsen, to include the above limitations, as taught by Fernandes, in order to perform transaction in a secure manner, paragraph [0050].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MILENA RACIC/Patent Examiner, Art Unit 3627     



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627